Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 10, 2021

                                      No. 04-20-00560-CV

                           IN THE INTEREST OF G.G., A CHILD

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2013CVW001904-C1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

        On May 21, 2020, the trial court signed a final order granting Dad’s petition, designating
him sole managing conservator, and ordering Mom to pay child support. Subsequently, Mom
retained counsel to represent her in the trial court. On June 17, 2020, Mom’s counsel filed a
Motion for New Trial. A hearing on the motion was set for July 20, 2020, but the clerk’s record
contains no subsequent record of the hearing or signed order on the motion for new trial.
Instead, Appellant filed a notice of restricted appeal on November 16, 2020. In it, she
complained that she was not represented by counsel at the final custody hearing, and the ruling
should be reversed.
       Restricted appeals are limited to cases in which the appellant shows the following:
       (1) she filed the notice of the restricted appeal within six months after the
       judgment or order appealed from was signed; (2) she was a party to the
       underlying suit; (3) she did not timely file a post-judgment motion or request for
       findings of fact and conclusions of law, or notice of appeal; (4) she did not
       participate, either in person or through counsel, in the actual trial of the case; and
       (5) the error complained of must be apparent from the face of the record.
Giron v. Gonzalez, 247 S.W.3d 302, 305 (Tex. App.—El Paso 2007, no pet.) (citing TEX. R. APP.
P. 26.1(c), 30; Norman Commc’ns v. Tex. Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997)).
       Here, the record shows Mom filed a timely post-judgment motion. See id.
        Therefore, we ORDER Appellant to show cause in writing within fifteen days of the date
of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP.
P. 42.3(a). If Appellant does not show cause in writing within the time provided, the appeal will
be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
      All other appellate deadlines are suspended pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court